J-S13040-22

                                   2022 PA Super 79


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    JONATHAN ALAN CARL                         :   No. 1486 MDA 2021

         Appeal from the Dispositional Order Entered October 25, 2021
    In the Court of Common Pleas of York County Criminal Division at No(s):
                           CP-67-CR-0003918-2020


BEFORE:      STABILE, J., KING, J., and STEVENS, P.J.E.*

OPINION BY STEVENS, P.J.E.:                               FILED: MAY 4, 2022

        The Commonwealth appeals the Order entered in the Court of Common

Pleas of York County granting a defense motion to dismiss the criminal

complaint against Appellee, Jonathan Alan Carl, pursuant to Pa.R.Crim.P. 600.

        The Commonwealth maintains the trial court erred by including within

the Rule 600(C) computation of time a 60-day period that fell under a York

County judicial emergency declaration.             In response to the pandemic,

statewide rules pertaining to criminal defendants’ rule-based rights to a

prompt trial were suspended.           After careful review, we vacate the order

dismissing this matter and remand for further proceedings.

        The relevant procedural history, which is not in dispute, is aptly

summarized in the trial court’s Pa.R.A.P. 1925(a) opinion, as follows:


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S13040-22


     On June 29, 2020, Carl was charged with Simple Assault (M3), 18
     Pa.C.S. § 2701(a)(3), and [summary] Harassment, 18 Pa.C.S. §
     2709(a)(1). [His] preliminary hearing was scheduled for and held
     on August 6, 2020.

     [On September 16, 2020,] Carl filed a waiver of arraignment,
     [which had been scheduled for September 20, 2020], and he was
     scheduled for a plea date on November 20, 2020. On November
     20, 2020, Carl indicated through counsel that his case was ready
     for trial for the next available trial date of January 4, 2021.

     Later in November [of 2020], jury trials were suspended in York
     County by emergency order from November 30, 2020, to February
     28, 2021, in response to the COVID-19 pandemic [].

     Carl’s case was not called for trial until the Call of the List on
     October 21, 2021, for the trial week beginning October 25, 2021.
     On October 25, 2021, defense counsel filed a Motion to Dismiss
     pursuant to Pa.R.Crim.P. 600. A hearing on the motion was held
     on October 25, 2021.

     As of October 25, 2021, 485 days had passed since the filing of
     the criminal complaint.

     ...

     The evidence presented indicates that Carl indicated on November
     20, 2020, that his case would be ready for trial as of January 4,
     2021. At the time the request was made, jury trials were
     scheduled for the month of December 2020, and therefore the
     time from November 20, 2020, through January 3, 2021, was
     forty-six (46) days of excludable time, which Carl concedes.

     We do note, however, that as a result of the judicial emergency
     order that was entered on November 24, 2020, and the
     subsequent extensions that followed, no jury trials occurred in
     York County from November 30, 2020, through February 28,
     2021, which [adds] excusable time [as calculated, infra], as the
     delay could not be attributed to either the Commonwealth or
     Defendant.

     ...




                                   -2-
J-S13040-22


      The mechanical run date in the present case was June 28, 2021.
      If the [trial court] attributes the full delay from November 20,
      2020, to January 4, 2021, against Carl, then the adjusted run date
      was August 13, 2021.

      Accounting for excusable delay from January 5, 2021 through
      February 28, 2021, an additional fifty-five (55) days, the case
      should have been called for trial by October 7, 2021.

      [As Carl’s case was not called for trial until the Call of the List on
      October 21, 2021, for the week of October 25, 2021, defense
      counsel filed a Motion to Dismiss pursuant to [Rule] 600.

Trial Court Opinion, 12/23/21, at 2-5, 8.

      At the Rule 600 hearing, the Commonwealth sought to exclude from the

Rule 600 computation of time the period from June 29, 2020, to August 31,

2020, during which the York County Court of Common Pleas was operating

under a Covid-related judicial emergency declaration issued by Joseph C.

Adams., President Judge of the 19th Judicial District.      The May 27, 2020,

“Declaration of Judicial Emergency” provided, in relevant part:


                                DECLARATION

             Per the Supreme Court’s Order dated May 27, 2020,
      authorizing President Judges to declare judicial emergencies in
      their judicial districts, I declare a judicial emergency in the 19 th
      Judicial District through August 31, 2020. During the emergency,
      the following shall apply:

      ...

            (3)   Suspend statewide rules pertaining to the rule-
                  based right of criminal defendants to a prompt
                  trial.


         Any postponement caused by the judicial emergency shall be
   considered a court postponement and shall constitute excludable

                                      -3-
J-S13040-22


   time for purposes of the application of Rule 600. See
   Commonwealth v. Bradford, 46 A.3d 693 (Pa. 2012) and
   Commonwealth v. Mills, 162 A.3d 323 (Pa. 2017).

Declaration of Judicial Emergency, 5/28/20.

      At the Rule 600 hearing of October 25, 2021, both the defense and the

Commonwealth agreed that the declared emergency created no delay in this

matter, as Carl’s case proceeded from the filing of his criminal complaint to

his arraignment, and then to his plea date, without interruption.

      It was the Commonwealth’s position, however, that the plain language

of the Declaration called for the suspension of rule-based prompt trial time

computations until the expiration of the declared judicial emergency and that

it had relied on such language in scheduling the instant case for trial in

compliance with Rule 600. Thus, it maintained that the 60 days from the June

29, 2020, filing of the criminal complaint in this case to the August 31, 2020,

expiration of the declared emergency must be deemed excludable time. N.T.,

10/25/21, at 6.

      The trial court disagreed, ruling that the Declaration had no bearing on

the instant case where it caused neither delay nor a postponement of any of

its proceedings. Thus, the court refused to extend Carl’s adjusted run date

by the requested 60 days and proceeded to conduct its examination of the

Commonwealth’s due diligence in bringing the present case to trial.

      Critical to the trial court’s due diligence inquiry was its observation that

no discernable backlog of pending criminal trials had occurred in York County

during the relevant time here, and it produced a list of 15 criminal cases with


                                      -4-
J-S13040-22



less Rule 600 urgency that the Commonwealth had elected to bring to trial

before the present case. It concluded, therefore, that the Commonwealth had

not demonstrated appropriate time management here.

      Accordingly, having determined that Carl’s adjusted run date had passed

without a trial and the Commonwealth had failed to prove by a preponderance

of the evidence that it acted with due diligence throughout the proceedings to

bring the case to trial in compliance with Rule 600, the trial court granted

Carl’s motion to dismiss his criminal complaint with prejudice.      This timely

appeal followed.

      The Commonwealth presents the following issue for our consideration:

      [Did] the trial court err[] in granting Defendant’s motion to
      dismiss pursuant to Pa.R.Crim.P. 600? Specifically, [did] the trial
      court err[] in not including in its excludable delay calculations the
      time period from June 29, 2020 through August 31, 2020, wherein
      there was a local order signed by then-President Judge Adams
      suspending the statewide rules pertaining to the rule-based right
      of criminal defendants to a prompt trial[, and in] factoring in this
      time, the Commonwealth was within its adjusted mechanical date
      for Rule 600 . . . ?

Commonwealth’s Brief of Appellant, at 5.

      When presented with a speedy trial claim arising under Pennsylvania

Rule of Criminal Procedure 600, our standard of review is well settled.

      In evaluating Rule [600] issues, our standard of review of a trial
      court's decision is whether the trial court abused its discretion.
      Judicial discretion requires action in conformity with law, upon
      facts and circumstances judicially before the court, after hearing
      and due consideration. An abuse of discretion is not merely an
      error of judgment, but if in reaching a conclusion the law is
      overridden or misapplied or the judgment exercised is manifestly


                                      -5-
J-S13040-22


       unreasonable, or the result of partiality, prejudice, bias, or ill will,
       as shown by the evidence or the record, discretion is abused.

       The proper scope of review is limited to the evidence on the record
       of the Rule [600] evidentiary hearing, and the findings of the
       [trial] court. An appellate court must view the facts in the light
       most favorable to the prevailing party.

       Additionally, when considering the trial court's ruling, this Court is
       not permitted to ignore the dual purpose behind Rule [600]. Rule
       [600] serves two equally important functions: (1) the protection
       of the accused's speedy trial rights, and (2) the protection of
       society. In determining whether an accused's right to a speedy
       trial has been violated, consideration must be given to society's
       right to effective prosecution of criminal cases, both to restrain
       those guilty of crime and to deter those contemplating it.
       However, the administrative mandate of Rule [600] was not
       designed to insulate the criminally accused from good faith
       prosecution delayed through no fault of the Commonwealth.

       So long as there has been no misconduct on the part of the
       Commonwealth in an effort to evade the fundamental speedy trial
       rights of an accused, Rule [600] must be construed in a manner
       consistent with society's right to punish and deter crime. In
       considering [these] matters ..., courts must carefully factor into
       the ultimate equation not only the prerogatives of the individual
       accused, but the collective right of the community to vigorous law
       enforcement as well.

Commonwealth v. Bethea, 185 A.3d 364, 370 (Pa. Super. 2018) (citation

and emphases omitted), appeal denied, 219 A.3d 597 (Pa. 2019).                    The

Commonwealth bears the burden of proving, by a preponderance of evidence,

that   it   acted   with   due   diligence   throughout   the   proceedings.      See

Commonwealth v. Kearse, 890 A.2d 388, 393 (Pa. Super. 2005).

       Pennsylvania Rule of Criminal Procedure 600 provides that “[t]rial in a

court case in which a written complaint is filed against the defendant shall

commence within 365 days from the date on which the complaint is filed.”


                                        -6-
J-S13040-22



Pa.R.Crim.P. 600(A)(2)(a). In computing the Rule 600 deadline, however, we

do not necessarily count all time following the filing of the complaint. Rather,

“periods of delay at any stage of the proceedings caused by the

Commonwealth when the Commonwealth has failed to exercise due diligence

shall be included in the computation of the time within which trial must

commence. Any other periods of delay shall be excluded from the

computation.” Pa.R.Crim.P. 600(C)(1).

      The Rule 600 analysis thus entails three steps:

      First, Rule 600(A) provides the mechanical run date. Second, we
      determine whether any excludable time exists pursuant to Rule
      600(C). We add the amount of excludable time, if any, to the
      mechanical run date to arrive at an adjusted run date.

      If the trial takes place after the adjusted run date, we apply the
      due diligence analysis set forth in Rule 600([D]). As we have
      explained, Rule 600[ ] encompasses a wide variety of
      circumstances under which a period of delay was outside the
      control of the Commonwealth and not the result of the
      Commonwealth's lack of diligence. Any such period of delay
      results in an extension of the run date. Addition of any Rule 600[
      ] extensions to the adjusted run date produces the final Rule 600
      run date. If the Commonwealth does not bring the defendant to
      trial on or before the final run date, the trial court must dismiss
      the charges.

Commonwealth v. Wendel, 165 A.3d 952, 956–57 (Pa. Super. 2017)

(citation omitted).

      In the instant case, the Commonwealth urges this Court to conclude that

the plain language of the Judicial Emergency Declaration’s Subsection (3)

mandated the suspension of time computations taken under statewide rules

governing a criminal defendant’s rights to a prompt trial. As discussed, the


                                     -7-
J-S13040-22



trial court rejected this position, refused to count the implicated 60 days as

excludable time and extend Carl’s adjusted run date accordingly, and

commenced its due diligence inquiry. Guided by well-settled rules of statutory

interpretation, we find the court’s ruling in this regard to have been in error.

      As the present dispute centers on the proper interpretation of the

criminal procedures set forth in the Judicial Emergency Declaration at issue,

we take guidance from our standards and scope of review governing statutory

construction of the Pennsylvania Rules of Criminal Procedure.           Issues of

statutory construction involving the Pennsylvania Rules of Criminal Procedure

present a pure question of law and, thus, our standard of review is de novo

and our scope of review is plenary. Commonwealth v. Rushing, 99 A.3d

416, 420 (Pa. 2014).

      We begin by observing that we apply the Statutory Construction
      Act, 1 Pa.C.S. §§ 1501-1991, when interpreting the Rules of
      Criminal Procedure. ...

      [T]he principal objective of statutory interpretation and
      construction is to ascertain and effectuate the intention of the
      rule-making body. 1 Pa.C.S. § 1921(a). The plain language of a
      statute or rule is the best indication of this intent. The basic tenet
      of statutory construction requires a court to construe words of the
      statute according to their plain meaning. “When the words of a
      statute are clear and free from all ambiguity, the letter of it is not
      to be disregarded under the pretext of pursuing its spirit.” 1
      Pa.C.S. § 1921(b). Furthermore, the Statutory Construction Act
      requires penal provisions of statutes to be strictly construed, 1
      Pa.C.S. § 1928(b)(1); thus, where an ambiguity is found in the
      language of a penal statute, such language should be interpreted
      in the light most favorable to the accused. Finally, courts must
      give effect to every provision of the statute, as the legislature is
      presumed not to intend any statutory language to exist as mere
      surplusage.

                                      -8-
J-S13040-22



Commonwealth v. Santiago, 270 A.3d 512, 516 (Pa. Super. 2022).

      As reproduced, supra, Subsection (3) of President Judge Adams’ May

27, 2021, Declaration of Judicial Emergency for the 19th Judicial District

provides, in relevant part, that “[d]uring the emergency, the following shall

apply: . . . (3) Suspend statewide rules pertaining to the rule-based right of

criminal defendants to a prompt trial.”

      Construing Subsection (3) in accordance with the plain meaning of its

words, we find that it clearly and simply directs that rule-based, “prompt trial”

time computations are suspended for the duration of the judicial emergency

at hand.   The intended effect on Rule 600 computations in criminal cases

existing at that time is thus evident: such computations are to be held in

abeyance and shall not include days transpiring during the effective time of

the Declaration until the expiration of the declared emergency, at which time

resumption or commencement of such computations may proceed.

      As for the separate and final paragraph of the Declaration, we do not

agree with Mr. Carl’s position that it limits Subsection (3)’s suspension of

prompt trial rules to only those instances where postponements occurred.

Rather, the final paragraph states, “Any postponement caused by the judicial

emergency shall be considered a court postponement and shall constitute

excludable time for purposes of the application of Rule 600.”

      Reading the Declaration as a whole leads to the conclusion that the final

paragraph serves as a supplement to Subsection (3) that extends the Rule

600 exception therein to postponements “caused by” the judicial emergency,

                                      -9-
J-S13040-22



which would thus include even those consequential postponements occurring

after the expiration of the emergency.

      Given the uncertainties of the covid pandemic’s course, it was

reasonable to anticipate that the judicial emergency would have downstream

effects, such as the possible creation of a protracted criminal case backlog.

Upon the eventual expiration of the declared emergency, however, Subsection

(3)’s time computation suspension would expire with it.

      The prospective posture of the Declaration’s final paragraph, however,

addresses this potential void by providing an ongoing, explicit, local policy in

those cases that continue to experience postponements stemming from the

judicial emergency even after the emergency state, itself, has been lifted.

      The final paragraph, therefore, functions as a judicial response to the

anticipated need for fair time computation and case management demands in

the wake of any emergency-caused postponement, occurring either during or

after the emergency. It does not, however, in any discernable way limit the

immediate, preemptive, and plain mandate in Subsection (3) to suspend

statewide rules pertaining to the rights of criminal defendants to a prompt trial

“during the emergency.”

      As such, we find that the 60-day time period in question should have

been excluded from the Rule 600 time computation in Mr. Carl’s case. The

proper consequence of this exclusion would have been the extension of his

adjusted run date to December 6, 2021, and thus would have obviated the




                                     - 10 -
J-S13040-22



need for an inquiry into the Commonwealth’s due diligence in bringing him to

trial in compliance with Rule 600(C).

         It was error for the trial court to reach the due diligence inquiry where

the adjusted run date had not yet lapsed.         Indeed, for the trial court to

conclude that due diligence required the Commonwealth to take upon itself

the task of adding back time to Mr. Carl’s time computation that the Judicial

Emergency Declaration so plainly excluded by virtue of Subsection (3) was

error.

         As outlined above, our relevant jurisprudence counsels against Rule 600

dismissals absent dilatory or bad faith prosecutorial efforts in bringing

defendants to trial in a timely fashion. Here, we find the Commonwealth acted

both reasonably and in good faith in relying upon Subsection (3) of the

Declaration of Judicial Emergency to exclude from its internal Rule 600

timekeeping the 60 days from the time the criminal complaint was filed to the

date of the Declaration’s expiration.

         The plainly-worded Subsection (3) unambiguously suspended in

criminal cases all rule-based, “prompt trial” time computations for the duration

of the Declaration’s effective period, and nothing in the subsequent paragraph

of the Declaration placed qualifications or limitations on this absolute,

temporary suspension.       Accordingly, we vacate the order to dismiss and

remand for further proceedings consistent with this decision.

         Order vacated.     Remanded for further proceedings.         Jurisdiction

relinquished.

                                        - 11 -
J-S13040-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/04/2022




                          - 12 -